Citation Nr: 1810044	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the postoperative residuals of a medial meniscectomy of the left knee, with degenerative joint disease (DJD).  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in September 2016 for further development of the evidence and for development of the issue of TDIU.  This has been accomplished and the case is returned for further consideration.  


FINDINGS OF FACT

1.  Prior to January 28, 2012, the Veteran's left knee disability was primarily manifested by pain and range of motion from 0 degrees extension to 138 degrees flexion, without instability or recurrent subluxation.  

2.  On January 28, 2012, the Veteran's left knee disability was primarily manifested by pain and range of motion from 0 degrees extension to 90 degrees flexion, with slight instability of the knee joint.  

3.  On April 17, 2017, the Veteran's left knee disability is primarily shown to be manifested by pain and range of motion from 0 degrees extension to 130 degrees flexion, without instability or recurrent subluxation.  

4.  Service connection is currently in effect for a left knee disability, rated:  10 percent disabling based on arthritis with noncompensable limitation of motion during the entire appeal period, and an additional 10 percent rating for slight instability from January 28, 2012, to April 13, 2017.

5.  The veteran did not report his education level, but stated that he had work experience as a tree surgeon. 

6.  The service-connected disability, standing alone, is not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the postoperative residuals of a left knee meniscectomy, with DJD, based on noncompensable limitation of motion with arthritis, were not met during the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5260 (2017).  

2.  The criteria for an additional rating of 10 percent for the postoperative residuals of a left knee meniscectomy, with DJD, based on slight instability, were met from January 28, 2012, to April 16, 2017.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Codes 5003, 5260, 5257.  

3.  The criteria for a separate 10 percent rating for the postoperative residuals of a left knee meniscectomy, with DJD, based on instability, are not met from April 17, 2017.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Codes 5003, 5260.  

4.  The requirements for TDIU have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in September 2011 and November 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In a May 2017 memorandum, the Social Security Administration (SSA) certified that there were no medical records available for review.  The Veteran was afforded VA medical examinations in October 2011 and April 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Knee Disability 

Service connection for the postoperative residuals of a medial meniscectomy of the left knee, with DJD, was granted by the RO in a November 1973 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5257.  The rating was increased to 10 percent by the October 2011 rating decision that gave rise to this appeal under a combination of Codes 5257 and 5024.  The Veteran contends that his disability is more severe than currently evaluated.  

An examination was conducted by VA in October 2011.  At that time, the Veteran's history of left knee injury with surgical repair while in service was reported.  He stated that his disorder had become progressively worse.  The Veteran reported having no deformity, giving way, or instability.  He had pain, but no stiffness, weakness, or incoordination.  There was no decreased speed of joint motion or other symptoms noted.  There were no reported episodes of dislocation or subluxation, no locking episodes, and no effusions or symptoms of inflammation.  On examination, the Veteran walked with an antalgic gait.  There was no other evidence of abnormal weight bearing, no loss of bone, or inflammatory arthritis.  There was guarding of movement.  There was joint swelling and slight muscle wasting of the quadriceps muscles.  There was no crepitation, mass behind the knee, clicks, snaps, grinding or instability.  There was no patellar or meniscus abnormality and no abnormal tendons or bursae.  Range of motion was from 0 degrees extension to 138 degrees flexion.  There was objective evidence of pain with active motion of the left knee.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-ray studies showed moderate osteoarthritis with medial joint space compartment narrowing which was considered moderately severe.  It was noted that the Veteran had not worked in his former job as a tree surgeon since 1992 as a result of his left knee disability.  The diagnosis was postoperative left knee with moderately severe DJD.  

The report of a private evaluation dated on January 28, 2012, was received by VA in support of the Veteran's claim for increase.  At that time, the examiner stated that the Veteran reported having developed swelling and pain over the last two years.  Examination showed range of motion from 0 degrees extension to 95 degrees flexion.  Lachman's test was 0.  There was 5 degrees of varus deformity in the left knee and 1+ effusion.  There was pain on the medial and lateral collateral ligaments of the knee.  He also had spurs medially and laterally.  The knee was unstable and unreliable during gait.  The examiner concluded that the Veteran's left knee disability should be increased to 20 percent, as there was now demonstrable instability of the knee joint.  

An examination was conducted by VA on April 14, 2017.  At that time, the diagnosis was degenerative arthritis of the left knee.  It was noted that an X-ray study of the knee performed in August 2013 showed tricompartmental degenerative changes.  The Veteran reported having flare-ups approximately once per month.  He reported functional loss with left knee pain with walking longer than one-half mile and managing stairs.  Range of motion of the left knee was from 0 degrees extension to 130 degrees flexion.  There was pain on flexion of the knee and on weight bearing.  There was localized tenderness over the medial joint line and evidence of crepitus.  Repetitive use testing could not be performed.  Muscle strength was normal.  There was no muscle atrophy or ankylosis.  There was no recurrent subluxation or lateral instability.  There was no history of recurrent effusion.  Joint stability testing showed no instability in the left knee.  The Veteran occasionally used a cane for assistance with walking.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

On examination in October 2011, the Veteran's left knee disability was primarily manifested by pain and slight (two degrees) limitation of flexion.  Significantly, no instability or subluxation was demonstrated.  As noncompensable limitation of motion due to DJD was demonstrated, the 10 percent rating is shown to have been warranted under Codes 5003 and 5260.  On examination on January 28, 2012, the Veteran continued to manifest noncompensable limitation of motion, but in addition instability of the knee joint was noted.  The record does not demonstrate more than slight instability, but this is sufficient for a separate 10 percent rating, but no higher, to be awarded under the provisions of Code 5257.  On examination on April 14, 2017, while the Veteran continued to show noncompensable limitation of flexion, instability of the knee joint was no longer demonstrated.  As such, improvement is shown and the separate 10 percent rating for slight instability is no longer appropriate.  In sum, the Board finds that no more than a 10 percent rating is warranted during the appeal for noncompensable limitation of motion.  From January 28, 2012, until April 13, 2017, a separate 10 percent rating is warranted for slight instability, but this rating is in effect only until April 13, 2017, as the examination on April 14, 2017, showed no recurrent subluxation or instability.  To this extent, the appeal is granted.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, it is initially noted that the Veteran's single service-connected disability is rated, at most, 20 percent disabling during the appeal.  As such, he has not met the minimal schedular requirements for consideration of TDIU at any time during the appeal.  More importantly, while his left knee disability might limit his employment options as a tree surgeon, there is no indication in the record that his disability takes his case outside the norm of others with 10 or 20 percent ratings for a single knee disorder.  As such, the criteria for TDIU have not been met and the Board need not refer this case to the Director of Compensation Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).  The claim must be denied.  

						(CONTINUED ON NEXT PAGE)


ORDER

An increased rating in excess of 10 percent for the postoperative residuals of a medial meniscectomy of the left knee, with DJD, based on noncompensable limitation with arthritis, is denied.  

A separate 10 percent rating, but no higher, for the postoperative residuals of a medial meniscectomy of the left knee, with DJD, based on slight instability, is granted from January 28, 2012, to April 13, 2017, subject to the controlling regulations governing the payment of monetary benefits.  

A separate compensable rating for the postoperative residuals of a medial meniscectomy of the left knee, with DJD, based on instability, is denied from April 14, 2017.  

TDIU is denied.   



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


